DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the allowability resides in the overall structure and functionality of the device as recited in respective independent apparatus claims 11 and 21 (renumbered as claims 1 and 10) for the reasons provided in the Notice of Allowance of October 30, 2020.
In the response filed on January 29, 2021, Applicant submitted an Information Disclosure Statement (IDS). The Office has fully considered all of the references cited in the IDS of 01/29/2021 and asserts that none of the cited references, taken either alone or in combination, are believed to render the claims of the instant application unpatentable.
Finally, it is believed that none of the references cited in the IDS of 01/29/2021 can be properly combined with the other remaining cited prior art references of record to arrive at the claimed invention as respectively recited in independent claims 11 and 21 of the instant application.
For the reasons provided above, it is believed that the claims of the instant application are still allowable over the prior art references of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SUL whose telephone number is (571)270-1243.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/STEPHEN S SUL/Primary Examiner, Art Unit 2835